Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4-8 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Pub. 2016/0165570 to Kim and further in view of U.S. Patent Pub. 2017/0041451 to Wilkinson.	

Regarding claims 1 and 14, as described in the Written Opinion, Kim teaches an electronic device (network devices 102-106 or 202-210 in Figs. 1-2 and 22), comprising: 
a wireless transceiver to exchange data with a mobile device (see transceiver 2218 in Fig. 22); and  
a processor (see 2218 processor in Fig. 22) to: 
obtain, from the mobile device, location coordinates of the mobile device (see Figs. 2-5 and sections [0113] to [0122], which teach the device receiving location coordinates from a mobile device 216); 
set the location coordinates of the mobile device as location coordinates of the electronic device (Figs. 2-5 and sections [0113] to [0122], which teach the device 
generate a beacon package comprising an identifier of the electronic device and the location coordinates of the electronic device (see Figs. 7-8 and sections [0144] to [0147], which teach the network device broadcasting a beacon using the received location coordinates from the mobile access device 216 as it’s own location); and 
transmit the beacon package to a local device in proximity to the electronic device (see Fig. 9 and sections [0158], which teach the device transmitting the location coordinates in a beacon to other nearby devices). 
Regarding the amendments to claim 1 which now recite: an accelerometer and 
determine, based on acceleration data from the accelerometer, whether the electronic device is stationary; and 
in response to determining, based on the acceleration data, that the electronic device is stationary; as Kim does not explicitly teach an accelerometer in the electronic device, Wilkinson is added. 
In an analogous art, Wilkinson teaches a smart device which includes a processor a GPS receiver and an accelerometer (see Figs. 1-2).  As described in section [0022], while the smart device is being moved or relocated, the position information is considered as not useful and once the device has stopped, the location is then determined. “For example, an accelerometer may be used to detect that a relocation is occurring and a GPS sensor may be used to estimate the new location once the container has stopped moving.” 

Regarding claim 4, which recites “wherein the processor is to cease transmission of the beacon package in response to the acceleration data indicating that the electronic device is not stationary”, as Wilkinson teaches the conventionality of not determining location until the relocated device is stationary and as Kim teaches using beacons to broadcast location, the combination of the teachings of these references would teach and/or render obvious to stop location beacon broadcasts while relocating, as recited. 
Regarding claim 5, which recites “wherein the location coordinates of the mobile device comprise global positioning system (GPS) coordinates”, see sections [0007] and [0102] to [0103] of Kim, which teaches using GPS coordinates, as recited. 
Regarding claim 6, which recites “wherein the electronic device is to perform short-range wireless communication with the mobile device”, see sections [0150] and [0179] of Kim, which teaches using short-range protocols, as recited. 
Regarding claim 7, which recites “wherein the processor is to establish a Bluetooth pairing with the mobile device”, see sections [0090] to [0092] of Kim, which teach using Bluetooth, as recited. 
Regarding claim 8, which recites “wherein the beacon package further comprises at least one of a device type or a user identifier”, see Figs. 7-8 and section [0149], which teaches using a unique device ID in the beacon, as recited. 


Regarding claim 15, which now recites “wherein the instructions upon execution cause the electronic device to not obtain location coordinates of the mobile device and transmit a beacon package in response to determining that the electronic device is not stationary”, as described above in the rejection of claims 1 and 16, as Wilkinson teaches the conventionality of waiting until a mobile device has been relocated and stationary before obtaining location data (and as Kim teaches broadcasting beacons of location), the combination of these teachings would teach and/or render obvious to not perform any location operation, as only the final stationary position is useful. 


Claims 2-3, 9-13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Wilkinson as applied to claims 1 and 14, and further in view of either one of 2018/0239932 to Gummeson or 2007/0287476 to Jeong.	

Regarding claim 2, which now recites “wherein the processor is to further receive an indicator from the mobile device, the indicator indicating that the mobile device is stationary, and wherein the processor is to perform the obtaining, the setting, the generating, and the transmitting further based on the indicator indicating that the mobile device is stationary”, as Kim and Wilkinson do not explicitly teach this feature, either one of Gummeson or Jeong is added,
In an analogous art, Gummeson and Jeong teach mobile devices which send messages which indicate that they are stationary.  See Fig. 1 of Gummeson which shows two smart mobile devices communicating, where these commutations (as in sections [0024] and [0027]) include messages that indicate that the devices are stationary.  Similarly, sections [0071] to [0072] of Jeong teach the mobile device sending a stationary message, and section [0072] teaches that in order to save power, only certain procedures are performed based on the detected (stationary) state of motion of the mobile device.  
Therefore, as Kim/Wilkinson teach determining location of stationary devices and as Gummeson and/or Jeong teach mobile devices sending stationary messages (and also teach reasons and/or motivations for enacting only certain procedures based on being stationary), it would have been obvious to modify Kim/Wilkinson to include the reception of a stationary message from the mobile device, as for the reasons given in Wilkinson and Gummeson/Jeong, so that the recited steps of location determination are only performed when the device is placed in it’s final position, as is conventional.  
Regarding claim 3, which recites “wherein the processor is to not obtain the location coordinates of the mobile device and not transmit a beacon package in response to determining either that the electronic device is not stationary or the mobile device is not stationary”, as described above in the rejection of claim 2, Wilkinson 
Regarding the amendments to independent claim 9, claim 9 now recites the same features as claim 1 except for the feature (in claim 2 above), which is the electronic device receiving a stop indicator from the mobile device.  Therefore, as described above in the rejection of claim 2, he combined teachings (and motivational reasons) of these references would render obvious the features, as recited. 
Regarding claim 10, which recites “wherein the indicator is in a message from the mobile device”, as described above Gummeson and/or Jeong teach this feature, as now recited.   
Regarding claim 11, which recites “wherein the indicator is based on acceleration data from an accelerometer in the mobile device”, as described above Gummeson and/or Jeong teach this feature, as now recited. 
Regarding claim 12, which recites “wherein the processor is to not obtain location coordinates of the mobile device and transmit a beacon package in response to determining that the mobile device is not stationary”, as Wilkinson teaches the concept of not performing any location type of operation when moving, and as Gummeson and/or Jeong teach the mobile device moving (and reasons for waiting till stationary) it would have been obvious to not obtain and transmit, for the reasons as found in Wilkinson, and Gummeson/Jeong which is that only a final/stationary location is useful.  
further comprising: an accelerometer, wherein the processor is to: determine, based on acceleration data from the accelerometer, whether the electronic device is stationary; and perform the obtaining, the setting, the generating, and the transmitting further in response to determining, based on the acceleration data, that the electronic device is stationary”, as described above, Wilkinson teaches that the device has an accelerometer and also teaches not performing location operation until stopped, therefore, the combination of references would render obvious these features, as recited.
Regarding claims 17 and 19, which recite “wherein the processor is to not obtain location coordinates of the mobile device and transmit a beacon package in response to determining either that the electronic device is not stationary or the mobile device is not stationary”, as described above in the rejection of claims 2 and 3, the combination of Kim/Wilikinson teach the device itself “not obtaining coordinates when not stationary” and the addition of either one of Gummeson/Jeong teach the feature of “not obtaining” when the mobile device is in motion, as recited. 
Regarding claim 18, which recites “wherein the instructions upon execution cause the electronic device to: receive an indicator from the mobile device, the indicator indicating that the mobile device is stationary; and perform the obtaining, the setting, the generating, and the transmitting further based on the indicator indicating that the mobile device is stationary”, as described above in the rejection of clam 2, as Gummeson and/or Jeong teach the mobile device sending stationary indicators, and also teach reasons for waiting till stationary (in addition to Wilikinson’s reasons), the teachings of these references would render obvious these features, as recited.
.

Response to Arguments
Applicant's arguments filed 7-30-21 have been considered but are now moot in view of the new grounds of rejection.  Other potential claim amendments were discussed in the telephone interview of 11-3-21.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN S KELLEY/Primary Examiner, Art Unit 2646